Order entered July 30, 2018




                                                                          In The
                                                      Court of Appeals
                                               Fifth District of Texas at Dallas
                                                                No. 05-18-00613-CV

                 ENVISION REALTY GROUP, LLC AND JACKSON POTTER, AND THEIR
                             ATTORNEY DAVID J. POTTER, Appellants

                                                                              V.

                                                         CHUAN C. CHEN, Appellee

                                        On Appeal from the 134th Judicial District Court
                                                     Dallas County, Texas
                                            Trial Court Cause No. DC-17-16534-G

                                                                        ORDER
                  The reporter’s record in this appeal is past due.                By postcard dated June 11, 2018, we

       notified Court Reporter Vielica Dobbins the reporter’s record was overdue.                        To date, the

       reporter’s record has not been filed nor has Ms. Dobbins otherwise corresponded with the Court

       regarding the reporter’s record.

                  Accordingly, we ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial

       District Court, to file, within TEN DAYS of the date of this order either (1) the reporter’s record;

       (2) written verification no hearings were recorded; or (3) written verification that appellants have

       not paid for or made arrangements to pay for the record.1 We notify appellants that if we receive


1
    Our records show appellants requested the reporter’s record on June 5, 2018.
verification they have not paid for or made arrangements to pay for the reporter’s record, we

may order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Dale Tillery
       Presiding Judge
       134th Judicial District Court

       Vielica Dobbins
       Official Court Reporter
       134th Judicial District Court

       All parties


                                                   /s/    DAVID EVANS
                                                          JUSTICE